Citation Nr: 1724563	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2007.  A transcript of that hearing is associated with the record.

This matter was previously before the Board in March 2009, March 2011, August 2012, April 2013, January 2014, April 2014, and December 2015.  Each time, the matter was remanded for further development.  The matter now returns to the Board for appellate consideration.  


FINDING OF FACT

The most probative evidence of record does not indicate that it is at least as likely as not that the Veteran's PTSD and major depressive disorder were incurred in or caused by active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided, in the aggregate, are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has been offered the opportunity to submit additional information regarding her claimed stressors, and she has not responded to such requests.

Legal Criteria

Although the Veteran originally sought service connection only for PTSD and major depression, her claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

If the VA determines either that the Veteran did not engage in combat with the enemy or that she did engage in combat, but that the alleged stressor is not combat related, then her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).  The Board finds that the Veteran did not have combat-related service.

If a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2016).  The Board finds that none of the Veteran's claimed stressors are related to a fear of hostile military or terrorist activity.

In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2016).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Board concedes that the Veteran has current disabilities of PTSD and major depressive disorder.  The Veteran was diagnosed with PTSD by a VA psychologist, in a letter dated November 2004.  Using DSM-IV criteria, she attributed the diagnosis to military sexual trauma from an abusive husband.  She reaffirmed her diagnosis in a July 2005 letter, but this time she attributed her diagnosis to the additional factors of having a fellow solider turn her weapon on the unit and officers staring in a sexual manner.  Further, the examiner noted that the man the Veteran married was in her unit.  A VA psychiatrist stated that she agreed with the above letters in a July 2005 correspondence.  The VA psychiatrist also mentions the Veteran's witnessing of a suicide attempt as a factor.  The VA psychiatrist did not dispute any portion of the psychologist's letters.  The same VA psychiatrist stated that the Veteran has PTSD due to domestic abuse from her husband in an August 2009 record.  As the matter was certified to the Board before August 2014, the DSM-IV diagnosis is appropriate for meeting the current disability requirement.  Further, the record reflects that the Veteran was first diagnosed with depressive disorder in October 2001, many years after separation from service.

Thus, the Board must determine whether the Veteran had an in-service incurrence or aggravation of PTSD or major depressive disorder.  The Board acknowledges that the April 2015 VA examiner opined that the Veteran's psychiatric conditions pre-existed service.  However, the examiner did not provide an opinion or rationale sufficient to rebut the presumption of soundness.  In its December 2015 remand, the Board conceded that the presumption of soundness had not been rebutted.  Therefore, the presumption of soundness applies to the Veteran with regard to her mental health conditions.

The Veteran contends that she began getting treatment for psychiatric symptoms in service as a response to a sexually and mentally abusive relationship with her then husband.  The Veteran contends that she was seen for depression in 1982 and was prescribed an antidepressant.  She further states that her symptoms began and have continued since service.  The Veteran also reports in-service stressors of witnessing a fellow soldier's suicide attempt, officers staring at her breasts, and a fellow solider pointing a gun at her unit during training.  As the Veteran's service was not combat related, lay statements alone are not sufficient to corroborate the Veteran's claimed stressors.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016).

With regard to the Veteran's claimed stressors of witnessing a suicide attempt and having a fellow service-member point a loaded weapon at her and her squad, the VA received a formal finding from the Joint Services Records Research Center (JSRRC) indicating that the stressors were not verified, and noting the efforts taken to verify the stressors.  The Veteran's service treatment records are absent specific complaints relating to these incidents.  

The service treatment records and service personnel records are absent mentions of in-service domestic abuse or any report of an incident of an officer staring at the Veteran.  The service treatment records do indicate that the Veteran reported trouble sleeping in December 1981, and was placed on Elavil, an antidepressant, in February 1982.  The records do not show, however, that the Veteran was being treated for a psychiatric condition, rather, she had presented with consistent complaints of chronic pain when prescribed Elavil.  The records also indicate that the Veteran discontinued use of Elavil around July 1982.  With regard to whether the record shows a change in behavior, service personnel records do show that the Veteran was transferred twice during service, but nothing indicates that she requested these transfers, or that they were in any way related to personal assault.  The service treatment and service personnel records do not show deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes as contemplated by 38 C.F.R. § 3.304 (f)(5).  The record contains no evidence that the Veteran was confronted with a circumstance that involved threatened serious injury or a threat to her physical integrity with a hostile enemy as contemplated by 38 C.F.R. § 3.304 (f)(3).  While VA medical professionals provided letters in 2004, 2005, and 2009 that the Veteran's PTSD was related to her reported stressors, these opinions are based on Veteran self reporting of stressors long after service.  After considering the evidence of record, the Board finds that the Veteran does not have a verified or verifiable stressor.  In the absence of a verified or verifiable stressor event which is the cornerstone of a PTSD claim, service connection for PTSD must be denied.  38 C.F.R. § 3.304 (f).  

With regard to the claim for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, there is no indication from the Veteran's service treatment records that she was diagnosed with a psychiatric condition during service.  While she took an anti-depressant, the record does not show in-service mental health treatment, and the medication was prescribed contemporaneous with complaints of chronic pain.  While the Veteran contends that she has had depression continuously since service, the record does not show complaints of psychiatric symptoms until the year 2000, many years after service.  There is no evidence of psychosis until the Veteran underwent VA examination in 2011, many years after service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A VA medical opinion from January 2010, based only on review of the record, stated that the Veteran's depression was less likely than not related to active service.  As rationale for the opinion, it was noted that there was no documentation of psychiatric problems prior to service and that documentation of depression appeared to have been some seven years post active service.  A May 2011 VA examiner, after in-person examination of the Veteran, concluded that there is no apparent nexus between her depression and psychosis and her military service, and that it is most likely related to her marital problems which began in 2001 and divorce.  A May 2013 VA examiner opined that the Veteran's claimed condition was less likely than not related to service, but that opinion was restricted to PTSD and the examiner opined that the Veteran's condition pre-existed service.  The same examiner later opined that the Veteran's major depressive disorder was not incurred in, caused by, or worsened by military service in a September 2013 opinion.  The examiner noted that the Veteran's first diagnosis of depression is when the Veteran's husband left in 2001.  The examiner did note the Veteran's short use of Elavil at small doses.  An April 2014 VA opinion by the same examiner reaches the same conclusion with regard to etiology of the Veteran's mental health conditions, however, the examiner incorrectly attributed the Veteran's use of medication in service and "depressive episode" to events that occurred after service.  An October 2015 VA opinion by the same examiner relied on the same incorrect rationale, but also noted that the Veteran discontinued the use of medication and treatment while still in service.  The examiner also noted that the Veteran did not mention any of the claimed stressors in service. 

The Board affords less probative weight to the VA examiner's opinions from May 2013, September 2013, April 2014, and October 2015.  The examiner does not adequately address the Veteran's claimed complaint of depression in-service, which he attributes to an event that happened after service.  However, the opinions are not without some probative value, as the examiner reviewed the record, personally interviewed the Veteran, and applied his medical expertise.  The Board affords greater probative weight to the May 2011 VA opinion.  The examiner specifically notes the Veteran's use of Elavil and complaints of feeling depressed in-service, but nonetheless concludes that the Veteran's current major depressive disorder is not related to military service.  The examiner notes the correlation with onset of symptomatology with marital problems, and notes the Veteran's full functioning at work prior to 2001 marital problems.  The numerous VA opinions, in the aggregate, conclude that the Veteran's depressive disorder is not related to or aggravated by service.

The Board finds the preponderance of evidence is against a grant of service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder, as the Veteran has not alleged any in-service stressor event which is verified, and no competent and credible medical nexus has been established to relate her currently diagnosed major depressive disorder to her active duty service.  As such, the preponderance of the evidence is against the award of service connection, and the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


